No. 81-275
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                               1982


IN RE THE MARRIAGE OF:
ZELDA SANGRAY HILL,
                          Petitioner and Appellant,
      and
ROBERT A. HILL,
                          Respondent and Respondent.


Appeal from:   District Court of the Eighth Judicial District,
               In and for the County of Cascade
               Honorable H. William Coder, Judge presiding.
Counsel of Record:
    For Appellant:
       Christensen and McLean, Stanford, Montana
       Jack M. McLean argued, Stanford, Montana
    For Respondent:
        Graybill, Ostrem, Warner and Crotty, Great Falls, Montana
         Leo Graybill, Jr. argued, Great Falls, Montana


                             Submitted:    January 12, 1982
                               Decided :      M4 j . 5 a
                                               I       '2
Mr. J u s t i c e J o h n Conway H a r r i s o n               delivered       the    Opinion         of
the Court.

              This     is an       appeal        frorn    a   judgment       of     the    District

Court,         Eighth J u d i c i a l D i s t r i c t ,       S t a t e of   Montana,       Cascade

County, a r i s i n g o u t of a d i s s o l u t i o n of marriage.                       Appellant

wife        was g r a n t e d    a d i s s o l u t i o n of     m a r r i a g e on O c t o b e r     21,

1976, with t h e q u e s t i o n o f d i s p o s i t i o n of p r o p e r t y reserved.

On     December           17,     1980,      a    hearing        on    the     disposition            of

property           was h e l d     in    the     District        Court,      The     trial     judge

e n t e r e d judgment          d i s p o s i n g of     the marital         assets,      and from

t h a t judgment w i f e a p p e a l s .

              The i s s u e s p r e s e n t e d on a p p e a l a r e :

              1.     Was t h e r e      sufficient            evidence       for    the   District

Court         to     find       that     respondent            husband        owned       one-half

i n t e r e s t a s a t e n a n t i n common i n t h e " G a l l o d a y P l a c e " ?

              2.      Was    there       s u f f i c i e n t evidence        for    the District

Court        to    find     that     the     property         known     as    the    "Richardson

P l a c e " had a f a i r m a r k e t v a l u e o f $160,000 a s of t h e d a t e o f

t h e d i s s o l u t i o n of marriage?

              3.     Was t h e r e      sufficient            evidence       for    the   District

Court        to    find     that    the      property         known a s t h e "Home P l a c e "

had     a     fair     market       value        of      $260,00I?I    as    of     the    date       of

d i s s o l u t i o n of m a r r i a g e ?

              4.     Was t h e r e      sufficient            evidence       for    the   District

Court         to     conclude           that      the      remainder          interest        which

respondent           received        from h i s        father's       e s t a t e was     a vested
remainder s u b j e c t t o divestment?

              5.     Should a v e s t e d r e m a i n d e r i n t e r e s t be i n c l u d e d i n

t h e m a r i t a l e s t a t e f o r p u r p o s e s of p r o p e r t y d i s t r i b u t i o n ?

              6,     Was t h e r e      sufficient            evidence       for    the   District

Court        t o c o n c l u d e t h a t t h e p r o p e r t y known a s t h e "Woodbury
P l d c e " s h o u l d n o t be i n c l u d e d i n t h e m a r i t a l e s t a t e ?

            7.        Did      the       District       Court      err       i n deducting            child

support          from    the        appellant's          share       of    the     marital        assets

when r e s p o n d e n t f a i l e d t o p e t i t i o n f o r c h i l d s u p p o r t ?

            Respondent              and     appellant           were       married         in    Geyser,

Montana,         on     June        14,    1959.         Three       children          were     born     as

i s s u e of t h e m a r r i a g e , b u t t h e i r c u s t o d y is n o t i n d i s p u t e .

The d i s s o l u t i o n o f t h e p a r t i e s ' m a r r i a g e was g r a n t e d O c t o b e r

21, 1976, w i t h t h e d i s p o s i t i o n of p r o p e r t y r e s e r v e d .

            Respondent              is a     farrner      and c a t t l e        rancher.         During

most o f t h e p a r t i e s '            seventeen-year          marriage,            t h e y l i v e d on

a ranch near Raynesford,                         Montana, which r e s p o n d e n t f a r m s i n

conjunction             with     his       mother,       Anna      Hill,         and     his     brother

LeRoy H i l l .         The r a n c h h a s a l w a y s been a f a m i l y o p e r a t i o n .

           Respondent i n h e r i t e d a one-fourth                         remainder          interest

i n one-half            of    his parents'              ranch     pursuant to a decree of

d i s t r i b u t i o n e n t e r e d on O c t o b e r 1 6 , 1 9 5 8 , a b o u t e i g h t m o n t h s

prior     to      the parties'             marriage.            This property existed                    in

two     separate             parcels        known       as     the        Home    Place         and     the

Richardson Place,                    Respondent's            b r o t h e r r e s i d e d on t h e Home

Place      which        contains           about      2,956       acres.          Respondent           and

appellant          resided          on     the     Richardson          Place       which        contains

1,199     acres.             Respondent           and    h i s brother           each      worked      the

p a r c e l o f l a n d on which h e r e s i d e d ,

           On     July        25,     1963,        respondent          and    his       brother       pur-

chased,        a s t e n a n t s i n common, a b o u t 795 a c r e s o f l a n d known

a s t h e Galloday Place.                    The l a n d was f i n a n c e d by a m o r t g a g e

on a l l o f       t h e l a n d owned by t h e H i l l s ,                  i n c l u d i n g Anna and

LeRoy H i l l .

           At     the        t i m e of     the dissolution                respondent           operated
t h e G a l l o d a y P l a c e a s h i s own p r o p e r t y .      Appellant t e s t i f i e d

that     while       LeRoy,        the    husband's        brother,          had       a    one-half

i n t e r e s t i n t h e G a l l o d a y P l a c e , i t was i n o r d e r t h a t o n e d a y

the    husband        would     have      t h e Richardson          and G a l l o d a y P l a c e s

and h i s b r o t h e r would h a v e t h e Home P l a c e .                    Appellant a l s o

t e s t i f i e d t h a t r e s p o n d e n t ' s b r o t h e r d i d n o t have a n y t h i n g t o

d o w i t h t h e G a l l o d a y P l a c e b u t was h e l p i n g pay f o r i t s o h e

c o u l d g e t t h e Home P l a c e .

           In      addition,       i n 1972 t h e        property         was m o r t g a g e d      to

buy more l a n d .        A t t h a t time respondent's                  two s i s t e r s s i g n e d

a q u i t c l a i m deed      to    their       i n t e r e s t s over     to    their       mother.

Respondent         testified        t h i s was d o n e a s a c o n v e n i e n c e t o t h e

Federal      Land Bank t o o b t a i n t h e l o a n and t h a t                      the    sisters

still     have       their    equitable          i n t e r e s t s coming        to    them.      The

m o r t g a g e o f a l l t h e H i l l l a n d s was i n c r e a s e d a g a i n when t h e

b r o t h e r purchased o t h e r l a n d s .

           T h i s c a s e was some f o u r y e a r s i n coming t o t r i a l .                     It

was n o t u n t i l t h e p r e s e n t t r i a l j u d g e       i n s i s t e d and s e t t i m e

periods       to     ready    the        case    for    trial      that         it    finally     was

tried.       One of t h e p r o b l e m s a t t r i a l a r o s e from a n o r d e r o f

t h e c o u r t , i s s u e d November 1 4 , 1 9 8 0 , s h o r t e n i n g t h e t i m e f o r

response t o a p p e l l a n t ' s        i n t e r r o g a t o r i e s concerning t h e r e a l

property        in    which     the       husband      claimed       an      interest          and    a

r e q u e s t f o r a l i s t o f e x h i b i t s and p e r m i s s i o n t o e n t e r upon

tile p r o p e r t y f o r    inspection          purposes.          T h i s o r d e r was n o t

timely      complied         with,        causing       appellant          problems          at   the

trial.       At trial,        r e s p o n d e n t i n t r o d u c e d h i s 1976 income t a x

r e t u r n i n t o e v i d e n c e , and a p p e l l a n t a l l e g e s s h e d i d n o t h a v e

time t o inspect it.                Appellant a l s o a l l e g e s t h a t because of

the     lateness        of    its        submission,        she     could            not    properly
cross-examine             r e s p o n d e n t on t h e c o n t e n t s o f t h e r e t u r n .

            Subsequently,              a p p e l l a n t requested t h e D i s t r i c t Court

to    take      judicial          notice       of    respondent's           claimed        one-half

interest        in    2,270        a c r e s of     land    a c q u i r e d i n 1972 known a s

t h e Woodbury P l a c e .            However, no f i n d i n g s o f f a c t o r c o n c l u -

s i o n s o f l a w were made r e g a r d i n g t h i s p r o p e r t y .

            Respondent d i d n o t p e t i t i o n               f o r c h i l d support.          The

D i s t r i c t C o u r t , however,         i s s u e d f i n d i n g s o f f a c t and c o n c l u -

s i o n s of    l a w on t h e m a t t e r .         The judgment           e n t e r e d on March

31,    1981,      deducted           $7,126        for child        s u p p o r t payments        from

a p p e l l a n t ' s p r o p e r t y award.

            The      District         Court        found    appellant's           share      of    the

i n a r i t a l e s t a t e t o be $30,432.51,             l e s s $7,126 f o r c h i l d sup-

p o r t and $ 1 , 1 2 5 f o r a p p r a i s a l .

            The      first        issue       is    whether        there       was     sufficient

evidence        for       the     District         Court    to     find    that       t h e husband

owned a o n e - h a l f         e q u i t a b l e i n t e r e s t i n t h e p r o p e r t y known a s

the    Galloday           Place.          The G a l l o d a y     Place    was     purchased         in

1 9 6 3 and r e c o r d e d i n t h e names o f r e s p o n d e n t and h i s b r o t h e r

a s t e n a n t s i n common.             A s previously noted,               testimony indi-

c a t e d t h a t t h e r e c o r d owners of t h e H i l l p r o p e r t i e s a r e n o t

always t h e e q u i t a b l e owners.               The r e s p o n d e n t ' s s i s t e r s q u i t -

claimed        their       remainder         interest        in    certain properties                to

t h e i r mother          to assist         i n g e t t i n g a l o a n from t h e F e d e r a l

Land Bank.           While t h e r e s p o n d e n t i s t h e l e g a l o n e - h a l f         owner

of    the      property         as    a   tenant      in    common,        according         to    the
appellant,           he    considered          himself       the     owner       of    the    entire

property.

            The G a l l o d a y P l a c e c o n s i s t s o f 795 a c r e s .            The B l a c k

Place,      which was p a r t of               t h e o r i g i n a l Galloday Place,              con-
s i s t e d of f i v e a c r e s .          The r e s p o n d e n t a r g u e s t h a t w h i l e t h e

G a l l o d a y P l a c e was b o u g h t by him and h i s b r o t h e r t o be h e l d

i n common o w n e r s h i p he              does       farm      the    property          and     has    at

times      listed         it    in     his      financial           statement.             However,       as

previously noted,                   i n t h i s family ranch,             o p e r a t i n g much l i k e

a   partnership,               it    was n o t        uncommon when b o r r o w i n g              from a

bank t o i n c l u d e a l l t h e H i l l f a m i l y l a n d which was t o s t a n d

good f o r t h e l o a n .           A l l t h e H i l l l a n d s were farmed t o g e t h e r ,

and e a c h p l a c e made a c o n t r i b u t i o n whenever p o s s i b l e t o t h e

payment        on        the    Federal         Land        Bank      mortgage.              Therefore,

respondent           argues,         the t r i a l      c o u r t had     reasonable evidence

b e f o r e i t on which i t c o u l d draw i t s c o n c l u s i o n ,

            The      rule       in    Montana         for      our      review       of     a    property

division        of       marital          cases       is     whether      the      District          Court

acted      arbitrarily,                without          employment            of     conscientious

judgment        or       exceeded         the    bounds        of     reason       i n view of           the

circumstances.                 Kuntz v .        Kuntz         ( 1 9 7 9 ) , 1 8 1 Mont. 237,     593
P.2d 4 1 , 36 St.Rep.             662.

           On r e v i e w ,         the court's            f i n d i n g s do n o t a p p e a r t o be

arbitrary           or     beyond         reason       concerning          this           issue.         The

D i s t r i c t C o u r t ' s f i n d i n g s a p p e a r t o be s u p p o r t e d by s u b s t a n -

tial     credible          evidence,            and    the      f i n d i n g s of    the       District

Court concerning t h e Galloday Place a r e s u s t a i n e d ,

            I s s u e s two         and   three,        concerning t h e s u f f i c i e n c y of

the      evidence t o support                    the District Court's                      f i n d i n g s on

t h e v a l u e of        the       properties         known        a s t h e Richardson Place
and t h e Home P l a c e , w i l l be c o n s i d e r e d t o g e t h e r .

           The       District         Court       found        that     the    Richardson Place

had a f a i r m a r k e t v a l u e o f $160,000 a t t h e t i m e o f t h e d i s -

s o l u t i o n and t h a t t h e Home P l a c e had a f a i r m a r k e t v a l u e o f
$260,000           a t that        time.       However,          the    court       failed      to    set

forth       in      its     findings         of    fact      how       the   net     worth of         the

p a r t i e s was d e t e r m i n e d , a s r e q u i r e d by N u n n a l l y v .           Nunnally

(1981) ,               Mont    .        ,   625 P.2d 1 1 5 9 , 38 St.Rep.         529.
            The c o u r t found t h e f a i r m a r k e t v a l u e o f t h e R i c h a r d -

s o n P l a c e was $160,000.                 T h i s v a l u e was b a s e d e n t i r e l y upon

t h e r e s p o n d e n t ' s testimony of per a c r e v a l u a t i o n . Respondent

t e s t i f i e d a s t o t h e p e r a c r e v a l u e o f h a y and g r a z i n g l a n d .

However, no t e s t i m o n y was p r e s e n t e d a s t o how many a c r e s o f

c r o p , hay o r g r a z i n g l a n d t h e r e w e r e on t h e R i c h a r d s o n P l a c e

or   on     the      Home P l a c e .         The     only       explanation          that    we      can

arrive       at      for    the      District         Court's          valuation       is    that      it

adopted t h e r e s p o n d e n t ' s proposed f i n d i n g s of                   f a c t on t h e s e

matters verbatim.

            A p p e l l a n t a r g u e s t h a t i n t h e d i s t r i b u t i o n of p r o p e r t y

Hamilton v.           Hamilton         (1980),               Mont.              ,   607 P.2d 102,

37 S t . R e p .    247,     is c o n t r o l l i n g .     I n Hamilton, Arabian h o r s e s

were a p p r a i s e d      in the property d i s t r i b u t i o n without a find-

i n g a s t o t h e t o t a l number o f h o r s e s i n t h e m a r i t a l e s t a t e .

This Court held               t h a t t h e t o t a l number o f h o r s e s was n e c e s -

s a r y t o p l a c e a v a l u e on them. The s i t u a t i o n is s i m i l a r h e r e

f o r it appears t h a t t h e D i s t r i c t Court ignored t h e testimony

of    a   competent           cour t-appointed              appraiser,          who    valued         the

property           some     $68,000         higher        than   t h e v a l u e g i v e n by         the

respondent.

            Viewing t h e t o t a l r e c o r d , we c o n c l u d e t h a t t h e t r i a l

court      erred       in    its v a l u a t i o n of        both      t h e Richardson          Place

and t h e Home P l a c e .           The c o u r t f a i l e d t o c o n s i d e r t h e number

of   a c r e s of e a c h t y p e of          l a n d which was used i n t h e v a l u a -

tion.       W h i l e r e s p o n d e n t ' s E x h i b i t B r e f e r s t o 1 , 2 0 0 a c r e s on
t h e Richardson Place,                  t h e r e i s no r e f e r e n c e t o t h e a c r e a g e

breakdown         s o we      are      unable       t o determine           what       p a r t of     the

l a n d was c r o p l a n d , h a y l a n d , o r g r a z i n g l a n d .              As a result,

we c o n c l u d e t h a t t h e v a l u a t i o n s o f t h e R i c h a r d s o n P l a c e and

t h e Home P l a c e a r e n o t s u p p o r t e d by t h e e v i d e n c e .

            Respondent a r g u e s t h a t h i s remainder i n t e r e s t i n both

the     Richardson           Place         and     the    Home       Place       should       not      be

included        as    a    part       of     the marital            estate       and    that        their

valuations are therefore not relevant.                                    T h i s c o n t e n t i o n is

b a s e d on r e s p o n d e n t ' s       claim t h a t h i s remainder               interest        in

the     Home      Place      and        the       Richardson         Place       is     subject        to

divestment           in    the      event        that    he    dies    before          h i s mother,

R e s p o n d e n t b a s e s t h i s c o n t e n t i o n on t h e wording o f              the w i l l

of    his    father,        J.     Elmer      Hill.        That c o n t e n t i o n d i s r e g a r d s

t h e d e c r e e of d i s t r i b u t i o n i n t h e e s t a t e of            J.    Elmer I i i l l ,

d a t e d O c t o b e r 1 6 , 1 9 5 8 , which i n p e r t i n e n t p a r t p r o v i d e d :

            " I T I S HERE A D J U D G E D AND D E C R E E D , t h a t             ...
            t h e r e s i d u e o f s a i d E s t a t e o f J. Elmer H i l l ,
            ...      hereinafter p a r t i c u l a r l y described.                 ..
            be and t h e same i s h e r e b y d i s t r i b u t e d a s
            follows, to-wit:

            "Real e s t a t e :          To Anna Mae H i l l , f o r and
            during her l i f e t i m e , with f u l l c o n t r o l , use,
            p o s s e s s i o n , p r o c e e d s , and income t h e r e f r o m ,
            and w i t h o u t          liability           for any   injury,
            d e s t r u c t i o n , damage, l o s s o r w a s t e t h e r e t o ,
            w i t h remainder s h a r e and s h a r e a l i k e t o
            R o b e r t A. H i l l [ r e s p o n d e n t ]     ..
                                                               .[description
            o f R i c h a r d s o n P l a c e and Home P l a c e ]         ."
            The c o n t e n t i o n s o f t h e r e s p o n d e n t i g n o r e t h e s e t t l e d

law    in    this         state.           Even    prior       to   the     enactment          of     the

Uniform P r o b a t e Code, a d e c r e e o f d i s t r i b u t i o n i s c o n c l u s i v e

upon t h e r i g h t s o f d e v i s e e s u n d e r a w i l l .              As stated         in In

r e B e l l ' s Estate           ( 1 9 5 8 ) , 1 3 4 lvlont.    345,      350,    331 P.2d 517,



            "A d e c r e e of        d i s t r i b u t i o n i s c o n c l u s i v e upon
            t h e r i g h t s of h e i r s , l e g a t e e s o r d e v i s e e s ,
            s u b j e c t o n l y t o be r e v e r s e d , s e t a s i d e o r
            m o d i f i e d on a p p e a l . R.C.M.    1 9 4 7 , s e c t i o n 91-
            3902; I n Re E s t a t e o f Murphy, s u p r a                 [other
            cases cited].             A decree of d i s t r i b u t i o n h a s
            t h e same f o r c e and e f f e c t a s d o e s a f i n a l
            judgment."

            The r e s p o n d e n t ' s r e m a i n d e r    i n t e r e s t i s c o r r e c t l y de-

s c r i b e d i n t h e d e c r e e o f d i s t r i b u t i o n and c a n n o t be c h a n g e d

by a c o l l a t e r a l a t t a c k i n which t h e r e s p o n d e n t s u g g e s t s t h a t

the w i l l      required          a d i f f e r e n t t y p e of     d e c r e e of    distribu-

tion.       W therefore conclude t h a t the D i s t r i c t Court's find-
             e

i n g t h a t r e s p o n d e n t ' s r e m a i n d e r i n t e r e s t was a v e s t e d i n t e r -

e s t s u b j e c t t o d i v e s t m e n t i s n o t s u p p o r t e d by t h e e v i d e n c e .

            The n e x t i s s u e is w h e t h e r t h e v e s t e d r e m a i n d e r i n t e r -

e s t of     r e s p o n d e n t s h o u l d be    included        in the marital estate

f o r p u r p o s e s of    property distribution.                     At    t h e t i m e of    the

m a r r i a g e d i s s o l u t i o n on O c t o b e r 2 1 , 1 9 7 6 , t h e r e s p o n d e n t had

a    remainder         interest            with    a    present        value,       a    property

i n t e r e s t which w i l l r i p e n i n t o a f u l l o n e - f o u r t h       interest in

a l l of t h e l a n d upon t h e d e a t h o f h i s m o t h e r .

            At      least   three        jurisdictions,           Kansas,       Wisconsin        and

Kentucky,        have h e l d t h a t a s p o u s e ' s v e s t e d remainder i n t e r -

e s t i n r e a l p r o p e r t y should be c o n s i d e r e d i n t h e d i s p o s i t i o n

of   a marital         estate.            A   s i m i l a r p r o b l e m was c o n s i d e r e d i n

t h e c a s e o f McCain v .             McCain ( 1 9 7 6 ) , 219 Kan. 780,     549 P.2d
896.       T h e r e , t h e c o u r t n o t e d t h a t t h e h u s b a n d owned s p e c i f i c

u n d i v i d e d f u t u r e i n t e r e s t s i n two q u a r t e r s e c t i o n s o f      land.

Neither        of     these        would      ripen     into     a    possessory         interest
until      t h e termination of               t h e e s t a t e of     t h e l i f e t e n a n t of

each     tract.          Nonetheless,             his       interests       were    vested       re-

m a i n d e r s which c o u l d be s o l d .           They had p r e s e n t v a l u e .        The

court,       speaking         of     a     remainder         interest       subject       to    life
e s t a t e , s a i d t h a t i t h e l d i n Woolums v .              Simonsen ( 1 9 7 4 ) , 214
Kan. 722, 522 P.2d 1321:

              ". . .     t h e a p p e l l a n t and h e r c h i l d r e n h a v e a
            remainder i n t e r e s t i n r e a l p r o p e r t y s u b j e c t
            t o a l i f e e s t a t e i n t h e mother of t h e a p p e l -
            lant,        Considering t h e age of t h e a p p e l l a n t ' s
            mother, t h e p r o b a b i l i t y t h a t t h e a p p e l l a n t
            and h e r c h i l d r e n w i l l s u r v i v e h e r m o t h e r .       ..
            i s a good p r o s p e c t ,          B e c a u s e o f t h i s prob-
            a b i l i t y the appellant has a saleable property
            r i g h t of c o n s i d e r a b l e p r e s e n t v a l u e     ...
           "Under t h e law o f t h i s s t a t e , t h e g e n e r a l
           r u l e i s t h a t a n y i n t e r e s t a p e r s o n may h a v e
           in property, vested or contingent, legal o r
           equitable ,
           under e x e c u t i o n .
                                    .
                                   , may b e l e v i e d upon and s o l d
                                           [Citing cases.]           Another
           c a s e h o l d i n g t h a t t h e i n t e r e s t o f a remain-
           derman ,             . .    is s a l e a b l e is Markham v .
           Waterman, 1 0 5 Kan. 9 3 , 1 8 1 P. 621."                 McCain,
           549 P.2d a t 900.

See     also:       Jordan         v.    Jordan          (1969),     44     Wisc.2d      471,        171
N.W.2d 385; Rompf v .            Rompf      (Ky. 1 9 6 8 ) , 433 S.W.2d 879.

              I n a d d i t i o n , s e v e r a l o t h e r j u r i s d i c t i o n s have reached

t h e same c o n c l u s i o n s when c o n s i d e r i n g o t h e r f u t u r e i n t e r e s t s

of marital           estates,            See,      Trowbridge v.            Trowbridge      (1962) ,

1 6 Wisc.2d          176,      1 1 4 N.W.2d 129; Maxwell v .           Maxwell    (1921),

106 Neb. 689,    1 8 4 N.W. 227;      Hughes v .       Hughes      (1975) , 132



            Montana s t a t u t e r e q u i r e s t h e D i s t r i c t C o u r t ,         in dis-

p o s i n y of     property         f o l l o w i n g a d i s s o l u t i o n of m a r r i a g e ,    to

" f i n a l l y , e q u i t a b l y a p p o r t i o n b e t w e e n t h e p a r t i e s t h e prop-

erty     and      assets       belonging            to    either     or     both,   however          and

whenever         acquired          and w h e t h e r      the   title       thereto     is i n       the

name     of      the     husband        or     wife      or   both."        S e c t i o n 40-4-202,

MCA.

            While        the    right         to      possession       of    a    vested      future

i n t e r e s t is p o s t p o n e d ,       i t is s t i l l a p r o p e r t y i n t e r e s t t h a t

c a n be d i s t r i b u t e d .     S e e s e c t i o n s 70-1-315         and 70-1-317,        MCA.
            W agree with the court
             e                                            i n McCain,       supra,       where     it

found      that        since     such     vested       interest        could      be      sold     or
             t
o t h e r w i s e a l i e n a t e d , t r a n s f e r r e d o r mortgaged, t h e p r o p e r t y

had a p r e s e n t v a l u e and s h o u l d be i n c l u d e d .
            Respondent          attempts        to    distinguish           McCain         because

K a n s a s h a s n o t a d o p t e d t h e Uniform M a r r i a g e and D i v o r c e A c t .
However,          the    Kansas         statute      on     the     division        of     marital

p r o p e r t y is s i m i l a r t o t h a t o f Montana:
            "The d e c r e e s h a l l d i v i d e t h e r e a l and p e r -
            s o n a l p r o p e r t y o f t h e p a r t i e s , w h e t h e r owned
            by e i t h e r s p o u s e p r i o r t o m a r r i a g e , a c q u i r e d
            by e i t h e r s p o u s e i n t h e s p o u s e ' s own r i g h t
            a f t e r m a r r i a g e , o r a c q u i r e d by t h e i r j o i n t
            e f f o r t s , i n a j u s t and r e a s o n a b l e manner
            ...        I'   S e c t i o n 60-1610 ( d ) , K a n s a s S t a t u t e s
            Annotated.
           We      find       that      the    District           Court       erred        in    not

including          respondent's           vested       remainder          interest         in     the
m a r i t a l e s t a t e f o r t h e purpose of d i s t r i b u t i o n .

            The n e x t i s s u e i s w h e t h e r t h e r e was s u f f i c i e n t e v i -
dence f o r t h e D i s t r i c t Court t o conclude t h a t t h e p r o p e r t y
known a s t h e Woodbury P l a c e s h o u l d n o t be i n c l u d e d i n t h e
marital estate.
           W have p r e v i o u s l y n o t e d i n s e t t i n g f o r t h t h e f a c t s
            e

in    t h i s case       that    one of        the     problems        that     arose during
t r i a l was r e s p o n d e n t ' s    f a i l u r e t o co~nply w i t h the c o u r t ' s

o r d e r t o a l l o w s h o r t e r time t o respond t o i n t e r r o g a t o r i e s .
This     included        respondent's          1976 f e d e r a l      income t a x            return

about      which        the     appellant         complained          she     did        not    have
s u f f i c i e n t time t o p r o p e r l y cross-examine               or analyze.             This

r e t u r n c o n t a i n e d i n f o r m a t i o n a b o u t t h e Woodbury P l a c e .           In
view of          the    fact that        t h i s case nust          be     returned        to     the
District         Court     for       reconsideration           of    the      a s s e t s of      the
m a r i t a l e s t a t e , we d i r e c t t h a t on r e c o n s i d e r a t i o n a p p e l l a n t
b e a l l o w e d t o p u r s u e examination a s t o t h e Woodbury P l a c e .

We    also note            that    t h i s C o u r t d o e s n o t condone r e s p o n d e n t ' s

f a i l u r e t o comply w i t h t h e D i s t r i c t C o u r t o r d e r o r a n y o t h e r

f r u s t r a t i o n of    discovery.            Owen v .       F.    A,    Buttrey & Charles

Revson ( 1 9 8 1 ) ,        - Mont, -,               627 P.2d 1 2 3 3 , 38 S t . R e p .     714.

            The f i n a l i s s u e is w h e t h e r t h e c o u r t e r r e d i n d e d u c t -

ing     child       support         from      appellant's             share      of    the    marital

a s s e t s when r e s p o n d e n t f a i l e d t o p e t i t i o n f o r s u c h s u p p o r t ,

A p p e l l a n t l e f t t h e f a m i l y home i n J a n u a r y 1 9 7 3 and went t o

G r e a t F a l l s where s h e a t t e n d e d a Vo-Tech                    school      for eleven

months.          The r e c o r d        i n d i c a t e s t h a t respondent paid             f o r her

t u i t i o n and e x p e n s e s and t h a t t h e c h i l d r e n r e m a i n e d on t h e

r a n c h w i t h him d u r i n g          t h i s period.            Appellant         returned        to

the    family       home on             December     21,     1973,         but    left    the        ranch

again      and     did      not     return       until     several          months       before        the

dissolution.               During        that     time     the children               remained       with

respondent a t t h e ranch.

           The      decree         of    dissolution,          dated        October       21,        1976,

provides,         among       other        things,        that        "custody,        support         and

v i s i t a t i o n of     t h e minor       c h i l d r e n was r e s e r v e d , "       Appellant

i n h e r c o m p l a i n t a s k e d t h a t t h e p a r t i e s be g r a n t e d " m u t u a l "

c u s t o d y , and r e s p o n d e n t a l l e g e s t h a t t h e q u e s t i o n o f n e c e s -

s a r y c h i l d s u p p o r t and c u s t o d y o f         t h e c h i l d r e n was t h e r e b y

placed      in     issue.          The D i s t r i c t     Court concluded               that,        "the

reasonable          cost      of        support     of     the     minor         children       of     the

parties       from         October        21,     1976,      through          their      respective

majorities,          is $14,252.                One-half      of      t h i s sum, o r       '$7,126'

is t h e r e s p o n s i b i l i t y of         [appellant]           to    t h e support of           the

m i n o r c h i l d r e n from h e r s h a r e o f t h e m a r i t a l e s t a t e . "

           The c o u r t h e a r d no e v i d e n c e on t h e c h i l d r e n ' s f i n a n -
c i a 1 r e s o u r c e s o r s t a n d a r d of l i v i n g b e f o r e t h e d i s s o l u t i o n
or    on    the     financial          resources          of     the     appellant.         These
f a c t o r s must      be    considered            in    determining          child     support
under      s e c t i o n 40-4-204,           MCA.    W find,
                                                      e                 therefore,      that the
D i s t r i c t C o u r t ' s d e c i s i o n was n o t s u p p o r t e d by e v i d e n c e and

c o n s t i t u t e s an a b u s e o f d i s c r e t i o n .         When t h e m a t t e r comes
b e f o r e t h e D i s t r i c t C o u r t on remand,               t h e s e m a t t e r s may b e

c o n s i d e r e d w i t h p r o p e r t e s t i m o n y by b o t h p a r t i e s t o a r r i v e
a t an e q u i t a b l e s o l u t i o n .
            The     cause      is    remanded        to        the    District      Court     with

d i r e c t i o n s t o comply w i t h t h e p r o v i s i o n s o f t h i s o p i n i o n .




W conc
 e